DETAILED ACTION
	Acknowledgment and entry of the Amendment and the Statement of Availability of Deposit submitted on 8/16/22 is made.  
	Claims 1-10 and 16-18 are currently under examination.  Claims 11-15 and 19-20 remain withdrawn for being drawn to a non-elected invention.
	Applicants response and claim amendments have overcome the Double Patenting rejections, the claim objections and all 102 and 103 rejections in the former Office Action.  The following rejections remain:
Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-10 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claims 1, 4, 6 and 17 are rejected because it is unclear what is meant by a ‘derivative thereof’.  What structure is the derivative or portion of the strain is being referred to?  The term “derivative” does not provide the character or properties from the source that are to be retained in the final product, e.g., paper is derived from wood but is very different from wood.  With respect to ‘derived from protein or plant origin’, the claim should be amended to ‘isolated from’ or merely delete the word ‘derived’.   With respect to ‘derivate’ of the recited bacterial strains, the claim is unclear because this could be interpreted as so many different structures from a single polysaccharide or protein which would not be expected to be different from a different strain of L.paracasei, etc., for example.  The metes and bounds of the term cannot be understood.
	Applicants have argued that the specification recites a derivative as:
“In the context of the present disclosure, the term “derivative” of a bacterial strain (or “derivative” of a viable bacterial strain) is used to indicate the bacterial strain tyndallized, or sonicated or inactivated using other techniques known to the man skilled in the art, or lysates of the bacterial strain or extracts of the bacterial strain (paraprobiotics) or any other derivative and/or component of the bacterial strain, preferably exopolysaccharide, parietal fraction, metabolites or metabolic bioproducts generated by the bacterial strain (postbiotics) and/or any other product derived from the bacterial strain. Preferably, the term “derivative” of the bacterial strains of the present disclosure is used to indicate the tyndallized or inactivated bacterial strain.”
(Specification, p. 15, emphasis added).
	

These arguments have been fully and carefully considered but is not deemed persuasive. While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Additionally, the passage cited by applicants includes a very large and vague description, see bolded passage above for instance, which leaves the definition and the structure being recited in the claim unclear.

Claim Rejections - 35 USC § 112-Enablement
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-4, 6-10 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use of the L.paracasei DG deposited as CNCM 1-1572 and L.paracasei LPC-S01 deposited under DSM 26760 in the methods, does not reasonably provide enablement for use of derivatives thereof of the CNCM 1-1572 and/or DSM 26760 strain in these methods.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	The instant claims are drawn to a method for increasing blood bioavailability through the use of bacterial strains and amino acids.  The claims include a number of different combinations and ‘derivatives’ of these deposited strains.  The instant specification only provides examples of such methods using a mixture of L.paracasei DG deposited as CNCM 1-1572 and L.paracasei LPC-S01 deposited under DSM 26760 and derivatives thereof of the CNCM 1-1572 and/or DSM 26760 strain.  The term ‘derivative’ in the specification at paragraph 15 includes any piece, portion, peptide, polysaccharide, etc. from these strains.  Applicants have argued that the specification recites a derivative as:
“In the context of the present disclosure, the term “derivative” of a bacterial strain (or “derivative” of a viable bacterial strain) is used to indicate the bacterial strain tyndallized, or sonicated or inactivated using other techniques known to the man skilled in the art, or lysates of the bacterial strain or extracts of the bacterial strain (paraprobiotics) or any other derivative and/or component of the bacterial strain, preferably exopolysaccharide, parietal fraction, metabolites or metabolic bioproducts generated by the bacterial strain (postbiotics) and/or any other product derived from the bacterial strain. Preferably, the term “derivative” of the bacterial strains of the present disclosure is used to indicate the tyndallized or inactivated bacterial strain.”
(Specification, p. 15, emphasis added).
The specification is not enabled for this scope.  There are no working examples with, for instance, a derivative protein or a derivative polysaccharide from the two deposited strains and their ability to perform the recited function of the method.  It is unpredictable any single derivative would possess the same functional abilities as the claims are not limited to the definition of a killed strain, a supernatant, etc., but is broad such as to include isolated proteins or other components. The specification provides no working examples for the use of the ‘any other product’ or exopolysaccharide or protein, etc. which are included in the scope and definition of ‘derivative’.  The claim may be amended to recite: wherein the derivative is an inactivated or tyndallized bacterial strain, for example, to overcome this rejection.  Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that "a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.")  Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect the different mixtures and different plant proteins/peptides, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use themethods as instantly claimed. 
	Applicants did not specifically address the former enablement rejection with respect to ‘derivatives”, but it has been addressed in the 112, second paragraph and the amendment to the former 112, first paragraph enablement rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        11/4/22